Title: From Thomas Jefferson to John Jay, 29 June 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris June 29. 1789.

My letter of the 25th. gave you the transactions of the States general to the afternoon of that day. On the next the Archbishop of Paris joined the Tiers, as did some others of the clergy and noblesse.

   
   26th

 On the 27th. the question of the St. Domingo deputation
   
   27th

 came on, and it was decided that it should be received. I have before mentioned to you the ferment into which the proceedings at the seance royale of the 23d. had thrown the people. The souldiery also were affected by it. It began in the French guards, extended to those of every other denomination (except the Swiss) and even to the body guards of the king. They began to quit their barracks, to assemble in squads, to declare they would defend the life of the king, but would not cut the throats of their fellow citizens. They were treated and caressed by the people, carried in triumph thro’ the streets, called themselves the souldiers of the nation, and left no doubt on which side they would be in case of a rupture. Similar accounts came in from the troops in other parts of the kingdom,  as well those which had not heard of the seance royale as those which had, and gave good reason to apprehend that the souldiery in general would side with their fathers and brothers rather than with their officers. The operation of this medicine at Versailles was as sudden as it was powerful. The alarm there was so complete that in the afternoon of the 27th. the king wrote a letter to the President of the clergy, the Cardinal de la Rochefoucault, in these words ‘Mon cousin, Uniquement occupé de faire le bien general de mon royaume, desirant, par dessus tout que l’assemblée des etats generaux s’occupe des objets qui interessent la nation, d’aprés l’acceptation volontaire que votre ordre a faite de ma declaration du 23. de ce mois; j’engage mon fidele clergé à se reunir, sans delai, avec les deux autres ordres, pour hater l’accomplissement de mes vues paternelles. Ceux qui sont liès par leurs pouvoirs peuvent y aller sans donner de voix, jusqu’à ce qu’ils en aient de nouveaux; ce sera une nouvelle marque d’attachement que le clergé me donnera. Sur ce je prie dieu, mon cousin, qu’il vous ait en sa sainte garde. Louis.’ A like letter was written to the Duke de Luxemburgh, president of the noblesse. The two chambers entered into debate on the question whether they should obey the letter of the king. There was a considerable opposition; when notes written by the count d’Artois to sundry members, and handed about among the rest, decided the matter, and they went in a body and took their seats with the tiers, and thus rendered the union of the orders in one chamber complete. As soon as this was known to the people of Versailles, they assembled about the palace demanded the king and queen, who came and shewed themselves in a balcony. They rended the skies with cries of ‘Vive le roy’ ‘Vive la reine.’ They called for the Dauphin who was also produced, and was the subject of new acclamations. After feasting themselves and the royal family with this tumultuary reconciliation, they went to the houses of M. Necker and M. de Monmorin with shouts of thankfulness and affection. Similar emotions of joy took place in Paris, and at this moment the triumph of the Tiers is considered as complete. Tomorrow they will recommence business, voting by persons on all questions: and whatever difficulties may be opposed in debate by the malcontents of the clergy and nobility, every thing must be finally settled at the will of the Tiers. It remains to see whether they will leave to the nobility any thing but their titulary appellations. I suppose they will not. Mr. Necker will probably remain in office. It would seem natural that he should endeavor to have the hostile part of the council removed, but I question if he finds himself firm enough for that. A  perfect cooperation with the Tiers will be his wisest game.—This great crisis being now over, I shall not have matter interesting enough to trouble you with as often as I have done lately. There has nothing remarkeable taken place in any other part of Europe. I have the honour to be with the most perfect esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson

